Title: From George Washington to Richard Varick, 25 May 1781
From: Washington, George
To: Varick, Richard


                        
                            Head Qrs N. Windsor 25 May 1781
                        
                        Instructions to the Recording Secretary at Head Quarters.
                        A. 1. All Letters to Congress, Committees of Congress, the Board of
                            War, Individual Members of Congress in their public Characters and American Ministers Plenipotentiary at Foreign Courts,
                            are to be classed together and to be entered in the Order of their Dates.
                        B. 2. All letters, Orders and Instructions to Officers of the line,
                            of the Staff, and all other Military Characters, to compose, a second Class, and to be entered in like manner.
                        C. 3. All Letters to Governors, Presidents and other Executives of
                            States, Civil Magistrates and Citizens of every Denomination, to be a third Class and entered as aforementioned.
                        D. 4. Letters to foreign ministers, Foreign officers, and subjects of
                            Foreign Nations not in the immediate service of America, in Virtue of Commissions from Congress, to compose another Class.
                        E. 5. Letters to Officers of every Denomination in the service of the
                            Enemy, and to British subjects of every Character with the Enemy, or applying to go in to them.
                        F. 6. Proceedings of Councils of War in the Order of their Dates.
                        The Secretary is to assort and prepare these papers to be registered by different Clerks. He is to number and
                            keep a List of his Deliveries of them to those persons, takg recets for them. The Lists are to specify the Dates, and to
                            whom the Letters are directed; by which the papers after they are registered are to be carefully returned by the Clerks to
                            the secretary, who is to compare them with the Books of Entries, and to have them neatly filed in the Order they are
                            registered, or in such other manner, as that references may be more easily had to them. Clerks who write a fair Hand, and
                            correctly, are to be employed; and that there may be a similarity and Beauty in the whole execution, all the writing is to
                            be upon black lines equidistant. All the Books to have the same Margin, and to be indexed in so Clear and intelligent a
                            manner, that there may be no difficulty in the references. The Clerks must be sworn, or be upon their Honour, to be
                            careful of the papers. To give no Copies without permission, or suffer any thing be taken with their privity or Knowledge.
                        Letters to me are to be Classed, in the same order as those from me, indorsed and filed in neat Order, and of
                            easy access.
                        All Files are to be upon Formers of the same size, that the Folds may be the same, and the Storage (in proper
                            Boxes) close and compact.
                        All Returns are to be properly assorted, arranged and treated in the same way. So are papers of every other
                            Class, and the whole to be organized in such a manner, as that easy references may be had to them.
                        If you are not already furnished with a sufficient number of Books, you will apply to the Quarter Master
                            General for as many more as you shall find necessary to compleat your Entries. All the Books are to be of the same size. 

                        
                            G.W. 
                        
                    